Beardsley, Justice
Disallowed the charge of 78 cents for exemplified copy of judgment record, on the ground that there was no affidavit to show that it was necessary to use it; and that it did not appear from the pleas that it was necessary to have a copy to draw them by.
The charge for exemplified copy of bankrupt proceedings, $9,20, was allowed, on the ground, that the Defendant having pleaded his discharge in bankruptcy, it was necessary to set out the proceedings in pleading.
The charge of $3.75 for draft and copies rejoinders, were disallowed, on the ground that the issue was sufficiently joined by the replications concluding to the country, with the addition of “ &c.”
The charge of $3, for brief for trial and copies were allowed, on the ground that issue had been joined, and the party had a right to prepare his brief.